DETAILED ACTION - FINAL REJECTION
Continuity Data Map

    PNG
    media_image1.png
    225
    208
    media_image1.png
    Greyscale

Representative Figures

    PNG
    media_image2.png
    656
    727
    media_image2.png
    Greyscale

RESTRICTION REQUIREMENT
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a DEVICE FOR FILTERING A LIQUID, classified in B01D 33/01
II. Claims 18-20, drawn to a METHOD FOR FILTERING A LIQUID, classified in B01D 37/00.
Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct species:
Species
Corresponding Drawing Figures
1
1-3
2
4
3
5-6
4
7A - 7B
5 - ELECTED
8
6
9-10
7
11-12


The Restriction Requirement was communicated to Mr. Moshe Pichas (Reg. No. 77,693) on April 22, 2021. Mr. Pichas responded with the Preliminary Amendment of June 22, 2021.
Election
Applicant’s election of Group I and Species 5 is again acknowledged. With respect to the election of Species 5, Applicant stated, “Applicant elects the species 5 as the elected species for examination and submits that Claims 1 - 4 and claims 10 - 14 encompass the species 5.” With respect to the Restriction between Group I and Group II, Applicant’s “Traversal is on the grounds that amended claims 1 and 18 are not distinct but belong to a single group of patentably indistinct species.” The arguments with respect to Groups I and II are noted, but not found persuasive, since Applicant’s election of Species 5 identifies only claims 1-4 and 10-14 as encompassing the elected species, and no traversal of the election of species requirement was made. The Restriction/Election of Species Requirements was made FINAL.

    PNG
    media_image3.png
    499
    442
    media_image3.png
    Greyscale

Even though, in the above embodiments, the filtering medium (130) is shown to be forming a bottom of the filter unit (120), it is also possible to provide the filtering medium at a side wall of the filter unit (120), as shown in FIG. 8. In this embodiment, the filtering medium (130) is embedded in the side wall of the filter unit (120) near the bottom of the filter unit (120), so that the bottom of the filter unit (120) is in  contact with the  inner bottom  surface (110c) of the  container to minimize a chance of leaving the liquid (10) held in the container (110). (From Applicant’s Specification)
Claim Rejections - 35 USC § 103
Claims 1,3,4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of SAVAS (US 4,800,020), and optionally, any of CAIN (US 4,397,177) and/or WRIGHT (US 9,022,223) and/or JOHNSON (US 2,601,821). SAVAS discloses a container “C,” “filter unit”/piston “P,” “fastening parts” 20 & (42 & 44), and “filtering medium” 64.

    PNG
    media_image4.png
    475
    457
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    638
    720
    media_image5.png
    Greyscale

	SAVAS, at column 5, lines 10-50 teaches:
It should also be noted that the annular ring 44 has passed beneath the projections 20 (one being shown in FIG. 5). Because of the flexibility of the material from which the piston and cylinder are made, the ring 44 snaps past the projections 20 and, having done so, retains the piston at the closed end of the cylinder. Being flexible, these cooperative retaining means are releasable.
The filtering device operates in the following manner. A biological sample to be analyzed is taken by a cotton swab or the like. An extraction buffer is poured into the cylinder and the cotton swab is immersed to extract the sample. The swab is then removed. The piston is inserted and is urged downwardly or toward the closed end 12 of the cylinder. Air, which is trapped because of the seal 60 between the piston and the cylinder, becomes compressed and flows upwardly through the filter 64 and its support 64. Air will continue to pass through the filter 64 until such time as the filter touches the top of the liquid. Then wicking will take place wetting the entire filter. Thereafter, as the piston continues its movement toward the closed end of the cylinder, the compressed air between the piston and the cylinder will force fluid upwardly through the filter 64. It is filtered in the process with particles being engaged and trapped by the lower surface of the filter 64. When the partially closed end 32 of the piston reaches approximately the lower annular boundary 68 of the frustoconical surface 18, the reduced portion 36 of the piston enters the reduced portion 16 of the cylinder creating the circular gap which becomes a virtual circular column of air continuously forcing fluid up into the piston.
As the piston continues to approach the closed end of the cylinder, its leading flat or filter end ultimately engages the stop means 24 with a gap between the piston and the flat bottom 22 of the cylinder. This space also becomes pressurized with air forcing all of the fluid upwardly through the filter and into the hollow piston.
By this time the releasable retaining means in the form of the annular ring 44 has been slightly flexed passing beneath the projections 20 thereby locking the piston in its position shown in FIG. 5 with the gap between the piston and the cylinder still pressurized and all of the fluid being in the interior of the piston.
The filtrate may then be removed from the piston for analysis with substantially no wastage.
	The Amendment of September 1, 2022 amended claim 1 to specify the fastening parts to constitute “screw threads”:

    PNG
    media_image6.png
    144
    613
    media_image6.png
    Greyscale

SAVAS does not appear to expressly disclose his fastening parts (i.e., “ring 44” and “projections 20”) to constitute “screw threads” as is now claimed.
The Examiner takes OFFICIAL NOTICE that the use of “screw threads” to fasten or retain piston-cylinder arrangements in similar devices, is well known in the art. CAIN (US 4,397,177), WRIGHT (US 9,022,223) and JOHNSON (US 2,601,821) provide evidentiary examples of this fact.
It is submitted that it would have been obvious to one of ordinary skill in the art to employ “screw threads” to fasten or retain the container “C,” relative to the “filter unit”/piston “P,” in view of their well known status, and optionally in view of any of the teachings of CAIN, WRIGHT and JOHNSON.
CAIN, at column 3, lines 54-68, discloses:
Piston member 22 includes a first outer cylindrical surface 44 adjacent a first end 46 of piston member 22. Surface 44 is closely received within first bore portion 36 of pump body 20 to define a closed pressurizing chamber 48. Pressurizing chamber 48 is defined by first bore portion 36, end wall 28 of first end 24, and first end 46 of piston member 22.
Piston member 22 further includes a threaded second outer cylindrical surface 50 threadedly engaged with threaded second bore portion 38 of bore 34 of pump body 20 so that rotation of piston member 22 relative to pump body 20 moves piston member 22 axially within bore 34 of pump body 20 to vary a volume of pressurizing chamber 48 and thereby vary a pressure exerted on a fluid contained within pressurizing chamber 48.

    PNG
    media_image7.png
    1273
    790
    media_image7.png
    Greyscale

Wright discloses a compact, piston-driven water filtration system with annular cleaning device/brush. The filter apparatus operates based on a piston-driven pressure system where the piston is threadably mated to a water reservoir. Threading of the piston forces a sleeve connected thereto within the reservoir to force water through any suitable water filter (e.g. carbon-based, ceramic, micro- and/or nano-membrane materials) on the opposite side of the reservoir from the threadably-mated piston within the reservoir.

    PNG
    media_image8.png
    890
    609
    media_image8.png
    Greyscale

From column 3, lines 1-5 of JOHNSON:
It will be apparent that by screwing or unscrewing the container I within the container 2 the sieve members 4 and G can be adjusted as desired in an axial direction to regulate the space between them and thereby vary the rate of percolation through the ground coffee disposed therein.


    PNG
    media_image9.png
    938
    590
    media_image9.png
    Greyscale

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is now dependent from canceled claim 2 which was canceled with the amendment of September 1, 2022. It is unclear how claim 4 can depend from a canceled claim. It is unclear how claim 4 further limits a canceled claim. As such, the scope of claim 4 is indeterminate.
Pending Claim Tree

    PNG
    media_image10.png
    251
    438
    media_image10.png
    Greyscale





Response to Arguments
Applicant's arguments filed on September 1, 2022 have been fully considered but are largely moot in view of the newly applied art. 
Applicant has argued:

    PNG
    media_image11.png
    674
    818
    media_image11.png
    Greyscale






And:

    PNG
    media_image12.png
    975
    818
    media_image12.png
    Greyscale

These arguments have been carefully considered. The use of “screw threads” to controllably fasten or retain relative piston/cylinder arrangements is considered an obvious modification of SAVAS to one of ordinary skill in the art for the reasons advanced in the rejection above and/or taught in the newly applied references.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776